
	
		I
		112th CONGRESS
		1st Session
		H. R. 2012
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Ms. Bass of
			 California (for herself and Mr.
			 Crowley) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To support the establishment or expansion and operation
		  of programs using a network of public and private community entities to provide
		  mentoring for children in foster care.
	
	
		1.Short titleThis Act may be cited as the
			 Foster Care Mentoring Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Research shows
			 that caring adults can make a difference in children’s lives. Forty-five
			 percent of mentored teens are less likely to use drugs. Fifty-nine percent of
			 mentored teens have better academic performance. Seventy-three percent of
			 mentored teens achieve higher goals generally.
			(2)Children that have
			 mentors have better relationships with adults, fewer disciplinary referrals,
			 and more confidence to achieve their goals.
			(3)In 2009, 423,773
			 children were in foster care. Of those children, 65,888 were between the ages
			 of 10 and 13, and 133,680 were between the ages of 14 and 18.
			(4)States should be
			 encouraged to incorporate mentor programs into the delivery of their foster
			 care services.
			(5)Mentor programs
			 that serve foster children are unique and require additional considerations,
			 including specialized training and support necessary to provide for consistent,
			 long-term relationships for children in care.
			(6)Mentor programs
			 are cost-effective approaches to decreasing the occurrence of so many social
			 ills such as teen pregnancy, substance abuse, incarceration, and
			 violence.
			3.Programs for
			 mentoring children in foster careSubpart 2 of part B of title IV of the
			 Social Security Act (42 U.S.C. 629 et seq.) is amended by adding at the end the
			 following:
			
				440.Programs for
				mentoring children in foster care
					(a)PurposeIt
				is the purpose of this section to authorize the Secretary to make grants to
				eligible applicants to support the establishment or expansion and operation of
				programs using a network of public and private community entities to provide
				mentoring for children in foster care.
					(b)DefinitionsIn
				this section:
						(1)Children in
				foster careThe term children in foster care means
				children who have been removed from the custody of their biological or adoptive
				parents by a State child welfare agency.
						(2)MentoringThe
				term mentoring means a structured, managed program—
							(A)in which children
				are appropriately matched with screened and trained adult volunteers for
				one-on-one relationships;
							(B)that involves
				meetings and activities on a regular basis; and
							(C)that is intended
				to meet, in part, the child’s need for involvement with a caring and supportive
				adult who provides a positive role model.
							(3)Political
				subdivisionThe term political subdivision means a
				local jurisdiction below the level of the State government, including a county,
				parish, borough, or city.
						(c)Grant
				Program
						(1)In
				generalThe Secretary shall carry out a program to award grants
				to States to support the establishment or expansion and operation of programs
				using networks of public and private community entities to provide mentoring
				for children in foster care.
						(2)Grants to
				political subdivisionsThe Secretary may award a grant under this
				subsection directly to a political subdivision if the subdivision serves a
				substantial number of foster care youth (as determined by the
				Secretary).
						(3)Application
				requirementsTo be eligible for a grant under paragraph (1), the
				chief executive officer of the State or political subdivision shall submit to
				the Secretary an application containing the following:
							(A)Program
				designA description of the proposed program to be carried out
				using amounts provided under this grant, including—
								(i)a
				list of local public and private organizations and entities that will
				participate in the mentoring network;
								(ii)the name,
				description, and qualifications of the entity that will coordinate and oversee
				the activities of the mentoring network;
								(iii)the number of
				mentor-child matches proposed to be established and maintained annually under
				the program;
								(iv)such information
				as the Secretary may require concerning the methods to be used to recruit,
				screen, support, and oversee individuals participating as mentors, (which
				methods shall include criminal background checks on the individuals), and to
				evaluate outcomes for participating children, including information necessary
				to demonstrate compliance with requirements established by the Secretary for
				the program; and
								(v)such other
				information as the Secretary may require.
								(B)TrainingAn
				assurance that all mentors covered under the program will receive intensive and
				ongoing training in the following areas:
								(i)Child development,
				including the importance of bonding.
								(ii)Family dynamics,
				including the effects of domestic violence.
								(iii)The foster care
				system and foster care principles and practices.
								(iv)Recognizing and
				reporting child abuse and neglect.
								(v)Confidentiality
				requirements for working with children in foster care.
								(vi)Working in
				coordination with the public school system.
								(vii)Other matters
				related to working with children in foster care.
								(C)ScreeningAn
				assurance that all mentors covered under the program are appropriately screened
				and have demonstrated a willingness to comply with all aspects of the mentor
				program, including—
								(i)a
				description of the methods to be used to conduct criminal background checks on
				all prospective mentors; and
								(ii)a
				description of the methods to be used to ensure that the mentors are willing
				and able to serve as a mentor on a long-term, consistent basis.
								(D)Educational
				requirementsAn assurance that all mentors recruited to serve as
				academic mentors will—
								(i)have a secondary
				school diploma or its recognized equivalent; and
								(ii)have completed
				not less than 1 year of study in a program leading to a baccalaureate,
				graduate, or postgraduate degree.
								(E)Community
				consultation; coordination with other programsA demonstration
				that, in developing and implementing the program, the State or political
				subdivision will, to the extent feasible and appropriate—
								(i)consult
				with—
									(I)public and private
				community entities, including religious organizations, and including, as
				appropriate, Indian tribal organizations and urban Indian organizations;
				and
									(II)family members of
				children who may be potential clients of the program;
									(ii)coordinate the
				program and activities under the program with other Federal, State, and local
				programs serving children and youth; and
								(iii)consult and
				coordinate with appropriate Federal, State, and local corrections, workforce
				development, and substance abuse and mental health agencies.
								(F)Equal access for
				local service providersAn assurance that public and private
				entities and community organizations, including religious organizations and
				Indian organizations, will be eligible to participate on an equal basis.
							(G)Records,
				reports, and auditsAn agreement that the State or political
				subdivision will maintain such records, make such reports, and cooperate with
				such reviews or audits as the Secretary may find necessary for purposes of
				oversight of project activities and expenditures.
							(H)EvaluationAn
				agreement that the State or political subdivision will cooperate fully with the
				Secretary’s ongoing and final evaluation of the program under the plan, by
				means including providing the Secretary access to the program, the program’s
				staff, program-related records and documents, and each public or private
				community entity receiving funding under the plan.
							(4)Federal
				share
							(A)In
				generalA grant for a program under this subsection shall be
				available to pay a percentage share of the costs of the program of not more
				than 75 percent for each year for which the grant is awarded.
							(B)Non-federal
				shareThe non-Federal share of the cost of projects under this
				subsection may be in cash or in kind. In determining the amount of the
				non-Federal share, the Secretary may attribute fair market value to goods,
				services, and facilities contributed from non-Federal sources.
							(5)Considerations
				in awarding grantsIn awarding grants under this subsection, the
				Secretary shall take into consideration—
							(A)the overall
				qualifications and capacity of the State or political subdivision program and
				its partners to effectively carry out a mentoring program under this
				subsection;
							(B)the level and
				quality of training provided to mentors under the program;
							(C)evidence of
				coordination of the program with the social services and education programs of
				the State or political subdivision;
							(D)the ability of the
				State or political subdivision to provide supervision and support for mentors
				under the program and the youth served by such mentors;
							(E)evidence of
				consultation with institutions of higher learning;
							(F)the number of
				children in foster care served by the State or political subdivision;
				and
							(G)any other factors
				that the Secretary determines to be significant with respect to the need for or
				the potential success of carrying out a mentoring program under this
				subsection.
							(6)Use of
				fundsOf the amount awarded to a State or political subdivision
				under a grant under this subsection, the State or political subdivision
				shall—
							(A)use not less than
				50 percent of the total grant amount for the training and ongoing educational
				support of mentors; and
							(B)use not more than
				10 percent of the total grant amount for administrative purposes.
							(7)Maximum grant
				amount
							(A)In
				generalIn awarding grants under this subsection, the Secretary
				shall consider the number of children served by the jurisdiction and the grant
				amount relative to the need for services.
							(B)LimitThe
				amount of a grant awarded to a State or political subdivision under this
				subsection shall not exceed $600,000.
							(8)Annual
				reportNot later than 1 year after the date of enactment of the
				Foster Care Mentoring Act of 2011, and annually thereafter, the Secretary shall
				prepare and submit to Congress a report that includes the following with
				respect to the year involved:
							(A)A description of
				the number of programs receiving grant awards under this subsection.
							(B)A description of
				the number of mentors who serve in the programs described in subparagraph
				(A).
							(C)A description
				of—
								(i)the number of
				mentored children in foster care who graduate from secondary school;
								(ii)the number of
				such children who enroll in institutions of higher learning; and
								(iii)the number of
				such children who are adopted by their mentors.
								(D)Any other
				information that the Secretary determines to be relevant to the evaluation of
				the program under this subsection.
							(9)EvaluationNot
				later than 3 years after the date of enactment of the Foster Care Mentoring Act
				of 2011, the Secretary shall conduct an evaluation of the effectiveness of
				programs funded under this section, including a comparison between the rate of
				drug and alcohol abuse, teenage pregnancy, delinquency, homelessness, and other
				outcome measures for mentored youth in foster care and non-mentored youth in
				foster care.
						(10)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection—
							(A)$15,000,000 for
				each of fiscal years 2012 and 2013; and
							(B)such sums as may
				be necessary for each succeeding fiscal year.
							(d)National
				Coordination of Statewide Mentoring Partnerships
						(1)In
				generalThe Secretary may award a competitive grant to an
				eligible entity to establish a national hotline service or Web site to provide
				information to individuals who are interested in becoming mentors to youth in
				foster care.
						(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
							(A)$4,000,000 for
				each of fiscal years 2012 and 2013; and
							(B)such sums as may
				be necessary for each succeeding fiscal year.
							(e)Loan
				Forgiveness
						(1)DefinitionsIn
				this subsection:
							(A)Eligible
				mentorThe term eligible mentor means an individual
				who has served as a mentor in a mentor program established under subsection (c)
				for at least 200 hours in a single calendar year.
							(B)Federal student
				loanThe term Federal student loan means any loan
				made, insured, or guaranteed under part B, D, or E of title IV of the Higher
				Education Act of 1965.
							(C)SecretaryThe
				term Secretary means the Secretary of Education.
							(2)Relief from
				indebtedness
							(A)In
				generalThe Secretary shall carry out a program to provide for
				the discharge or cancellation of the Federal student loan indebtedness of an
				eligible mentor.
							(B)Method of
				discharge or cancellationThe amount of a Federal student loan
				that will be discharged or canceled under the program under subparagraph (A)
				shall be discharged or canceled as provided for using the method under section
				437(a), 455(a)(1), or 464(c)(1)(F) of the Higher Education Act of 1965, as
				applicable.
							(C)Amount of
				reliefThe amount of relief to be provided under this subsection
				with respect to a Federal student loan shall—
								(i)be
				equal to $2,000 for each 200 hours of service that the eligible mentor serves
				in a mentor program established under subsection (c) in a calendar year;
				and
								(ii)not exceed a
				total of $10,000 for an eligible mentor.
								(3)Facilitation of
				claimsThe Secretary shall—
							(A)establish
				procedures for the filing of applications for the discharge or cancellation of
				loans under this subsection by regulations that shall be prescribed and
				published within 90 days after the date of enactment of this section and
				without regard to the requirements of section 553 of title 5, United States
				Code; and
							(B)take such actions
				as may be necessary to publicize the availability of the program established
				under this subsection for eligible mentors.
							(4)FundingAmounts
				available for the purposes of making payments to lenders in accordance with
				section 437(a) of the Higher Education Act of 1965 for the discharge of
				indebtedness of deceased or disabled individuals shall be available for making
				payments to lenders of loans to eligible mentors, as provided for in this
				subsection.
						.
		
